UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 (Mark One) Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2010 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From to Commission File Number: 2-95836-NY China Industrial Waste Management, Inc. ( Name of registrant as specified in its charter ) Nevada 13-3250816 ( State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Dalian Dongtai Industrial Waste Treatment Co. No. 1 Huaihe West Road, E-T-D Zone, Dalian, China 0 ( Address of principal executive offices) (Zip Code) 011-86-411-8 (Registrant's telephone number, including area code) N/A ( Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 15,336,535 shares of common stock are issued and outstanding as of August 12, 2010. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page No. Item 1 . Financial Statements . 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3 . Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4T Controls and Procedures. 25 Item 1. Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. Removed and Reserved. 27 Item 5. Other Information. 27 Item 6. Exhibits. 27 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes "forward-looking statements." You can identify these statements by the fact that they do not relate strictly to historical or current facts. These statements contain such words as "may," "project," "might," "expect," "believe," "anticipate," "intend," "could," "would," "estimate," "continue," or "pursue," or the negative or other variations thereof or comparable terminology. In particular, they include statements relating to, among other things, future actions, new projects, strategies, future performance, the outcomes of contingencies and our future financial results. These forward-looking statements are based on current expectations and projections about future events. Investors are cautioned that forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties that cannot be predicted or quantified and, consequently, our actual performance may differ materially from those expressed or implied by such forward-looking statements. Such risks and uncertainties include, but are not limited to, the following factors, as well as other factors described from time to time in our reports filed with the Securities and Exchange Commission (including the sections entitled "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" contained therein): the timing and magnitude of technological advances; the prospects for future acquisitions; the effects of political, economic and social uncertainties regarding the governmental, economic and political circumstances in the Peoples Republic of China; the possibility that a current customer could be acquired or otherwise be affected by a future event that would diminish their waste management requirements; the competition in the waste management industry and the impact of such competition on pricing, revenues and margins; uncertainties surrounding budget reductions or changes in funding priorities of existing government programs; the cost of attracting and retaining highly skilled personnel; our projected sales, profitability, and cash flows; our growth strategies; anticipated trends in our industries; our future financing plans; and our anticipated needs for working capital. Forward-looking statements speak only as of the date on which they are made, and, except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. CONVENTIONS AND GENERAL MATTERS The official currency of the Peoples Republic of China is the Chinese Yuan or Renminbi (Yuan, Renminbi or RMB). For the convenience of the reader, amounts expressed in this report as RMB have been translated into United States dollars (US$ or $) at the rate of USD$1.00 RMB 6.8259 as of December 31, 2009; and at the rate of USD$1.00 RMB6.7815 as of June 30, 2010 quoted by the Federal Reserve System. The Renminbi is not freely convertible into foreign currencies and the quotation of exchange rates does not imply convertibility of Renminbi into U.S. Dollars or other currencies. All foreign exchange transactions take place through the Federal Reserve System. No representation is made that the Renminbi or U.S. Dollar amounts referred to herein could have been or could be converted into U.S. Dollars or Renminbi, as the case may be, at the PBOC Rate or at all. The "Company," "we," "us," "our" and similar words refer to China Industrial Waste Management, Inc, and its direct and indirect, wholly-owned and partially-owned subsidiaries. All share and per share information contained herein has been adjusted to reflect a 1 for 100 share reverse stock split which occurred on August 12, 2006. Table of Contents PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. CHINA INDUSTRIAL WASTE MANAGEMENT, INC. COMBINED AND CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ 4,830,344 $ 11,419,129 Notes receivable Accounts receivable, net Construction reimbursement receivable 107,426 Other receivables Inventories Advances to suppliers Deferred expense Total current assets Long-term equity investment 147,460 87,900 Property, plant and equipment, net 31,738,023 32,319,145 Construction in progress Land usage right, net of accumulated amortization BOT franchise right Certificate of deposit - 293,002 Restricted cash 3,129,244 96,707 Other asset 950,461 1,074,531 Deferred tax asset 329,865 377,381 Related party receivable 235,936 234,401 TOTAL ASSETS $ 69,211,748 $ 67,318,256 LIABILITIES Current liabilities Accounts payable $ 1,203,296 $ 418,435 Short-term loan 2,949,200 6,739,038 Tax payable 229,224 200,957 Advance from customers 629,839 544,125 Deferred sales 355,682 958,930 Accrued expenses 29,705 301,531 Construction projects payable 2,934,195 3,932,297 Other payable 170,112 235,211 Long-term loan-current portion 2,259,825 2,245,125 Related party payable 383,396 380,902 Total current liabilities 11,144,474 15,956,551 Long-term loan 14,337,720 13,755,512 Asset retirement obligation 632,875 610,445 Government subsidy 5,562,442 2,464,079 TOTAL LIABILITIES 31,677,511 32,786,587 1 Table of Contents EQUITY Stockholders' equity of the Company Preferred stock: par value $.001; 5,000,000 shares authorized; none issued and outstanding - - Common stock: par value $.001; 95,000,000 shares authorized; 15,336,535 and 15,274,035 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively 15,337 15,274 Additional paid-in capital 7,602,625 7,162,867 Deferred stock-based compensation Accumulated other comprehensive income 2,511,278 2,326,292 Retained earnings 19,304,966 17,490,919 Total stockholders' equity of the Company 28,665,389 26,111,213 Noncontrolling interest 8,868,848 8,420,456 TOTAL EQUITY 37,534,237 34,531,669 TOTAL LIABILITIES AND EQUITY $ 69,211,748 $ 67,318,256 See Notes to Combined and Consolidated Financial Statements 2 Table of Contents CHINA INDUSTRIAL WASTE MANAGEMENT, INC. COMBINED AND CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, Revenues Service fees $ 3,226,923 $ 1,642,748 $ 6,171,481 $ 2,840,447 Sales of recycled commodities Total revenues Cost of revenues Cost of service fees Cost of recycled commodities Total cost of revenues Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income from operations Other income (expense) Other income Other expense ( ( Settlement expense - - - Total other income (expense) ( Net income before tax provision Tax provision Net income Net income attributable to the noncontrolling interest ( Net income attributable to the Company $ 1,205,192 $ 433,132 $ 1,814,047 $ 628,652 Foreign currency translation adjustment ( Comprehensive income attributable to the Company Comprehensive income attributable to the noncontrolling interest ( Comprehensive income $ 1,623,951 $ 437,814 $ 2,389,677 $ 587,247 Basic and diluted weighted average shares outstanding Basic Diluted Basic and diluted net earnings per share Basic $ 0.08 $ 0.03 $ 0.12 $ 0.04 Diluted $ 0.07 $ 0.03 $ 0.10 $ 0.04 See Notes to Combined and Consolidated Financial Statements 3 Table of Contents CHINA INDUSTRIAL WASTE MANAGEMENT, INC. COMBINED AND CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2010 2009 Cash flows from operating activities: Net income attributable to the Company $ 1,814,047 $ 628,652 Adjustments to reconcile net income to net cash provided by operating activities: Nontrolling interest 390,644 Depreciation 1,033,799 590,263 Amortization 33,286 21,515 Amortization of deferred stock-based compensation 115,322 - Bad debt allowance 113,486 - Stock and warrant issued for settlement 439,821 - Stock issued for service - 15,600 Accretion expenses 18,314 18,055 Government subsidy recognized as income Changes in operating assets and liabilities: Notes receivable 201,011 Accounts receivable Construction reimbursement receivable 739,586 - Other receivables 19,998 Inventories Advance to suppliers Deferred expense 16,099 Other asset 124,812 Deferred tax assets 49,665 - Accounts payable 777,080 Tax payable 26,777 Advance from customers 81,622 17,985 Accrued expense Other payable Deferred income Net cash provided by (used in) operating activities 940,718 Cash flows from investing activities Investment in Xiangtan Dongtai - Purchase of property and equipment Construction in progress Purchase of intangible assets - Due from related party - Certificate of deposit 293,019 Net cash used in investing activities Cash flows from financing activities Repayment of construction project payable Proceeds from short-term loan 2,930,188 6,732,430 Repayment of short-term loans Proceeds from long-term loan 1,611,604 11,468,548 Repayment of long-term loans - Cash released from escrow account - 750,000 Proceeds from related party loan - 102,450 Net cash provided by (used in) financing activities 14,454,433 Effect of exchange rate on cash 29,623 1,750 Net increase (decrease) in cash and cash equivalents 7,802,552 Cash and cash equivalents, beginning of period 11,419,129 5,710,784 Cash and cash equivalents, end of period $ 4,830,344 $ 13,513,336 Supplemental cash flow information: Cash paid during the year for: Interest $ 660,077 $ 231,056 Income taxes $ 304,778 $ 269,275 See Notes to Combined and Consolidated Financial Statements. 4 Table of Contents CHINA INDUSTRIAL WASTE MANAGEMENT, INC. NOTES TO UNAUDITED COMBINED AND CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 The accompanying unaudited combined and consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and the new scaled disclosure requirements in Article 8 of Regulation S-K of the SEC. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The accounts of the Company and all of its subsidiaries are included in the combined and consolidated financial statements. All significant intercompany accounts and transactions have been eliminated in consolidation. The consolidated operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. For further information, refer to the audited combined and consolidated financial statements and footnotes thereto included in the Company's Form 10-K for the year ended December 31, 2009. 1. Nature of operations The accompanying unaudited combined and consolidated financial statement are those of China Industrial Waste Management, Inc., a Nevada corporation (the Company) incorporated on November 12, 2003, its wholly owned subsidiary, Favour Group Ltd., a British Virgin Islands corporation (Favour), along with its indirect wholly and majority owned subsidiaries:  Full Treasure Investments Ltd. (Full Treasure)  Dalian Dongtai Industrial Waste Treatment Co., Ltd. (Dalian Dongtai)  Dalian Dongtai Water Recycling Co., Ltd. (Dongtai Water)  Dalian Dongtai Organic Waste Treatment Co., Ltd. (Dongtai Organic)  Dalian Zhuorui Resource Recycling Co., Ltd. (Zhuorui)  Dalian Lipp Environmental Energy Engineering & Technology Co., Ltd. (Dalian Lipp)  Yingkou Dongtai Industrial Waste Treatment Co., Ltd. (Yingkou Dongtai)  Hunan Hanyang Environmental Protection Science & Technology Co., Ltd. (Hunan Hanyang)  Sino-Norway Dalian Energy Efficiency Center Co., Ltd. (Sino-Norway EEC) Dalian Dongtai was incorporated on January 9, 1991 in Dalian City, Liaoning Province, the Peoples Republic of China (PRC), and now is engaged in the collection, treatment, disposal, and recycling of industrial wastes, and sales of recycled products, principally in Dalian and surrounding areas in Liaoning Province.The Company provides waste disposal solutions to its more than 770 customers from facilities located in Dalian Development Area. In addition, the Company provides the following services to its clients:  Environmental protection services  Technology consultation  Pollution treatment services  Waste management design processing services  Waste disposal solutions  Waste transportation services  Onsite waste management services  Environmental pollution remediation services Dongtai Water, which was incorporated in July 2006, is a build-operate-transfer (BOT) project, with an operating period of 20 years, established to process municipal sewage generated by Dalian City. Phase I of Dongtai Water, whose designed production capacity is 30,000 tons per day, commenced normal production in June 2008. 5 Table of Contents Dongtai Organic was incorporated in March 2007 as a joint venture, in which Dalian Dongtai initially held an equity interest of 49%. In December 2009, Dalian Dongtai acquired 3% equity interest in Dongtai Organic, thereby increasing its ownership of Dongtai Organic to 52%. Dongtai Organic is the first sludge treatment plant in China, with a designed production capacity of 600 tons/day, which adopts anaerobic fermentation technology. Zhuorui was incorporated in April 2006 and is engaged in plasma arc melting, separation and purification of waste catalysts that generated during oil refinery process, treatment of industrial wastes and comprehensive utilization of waste catalysts or similar material. Dalian Lipp is a Sino-German joint venture established in December 2007. Dalian Lipp designs, manufactures and installs environmental protection equipment and renewable energy equipment and provides related technical services. The project is based on the Lipp GmbH tank building technique which is dedicated to generating energy by organic waste anaerobic fermentation, industrial effluent treatment and municipal sewage plant. Yingkou Dongtai, which operates in the Coastal Industrial Base (the Base) of Yingkou City, Liaoning Province, was founded in May 2009. Yingkou Dongtai is engaged in the recycling and disposal of industrial waste, and development and production of recycling products. Yingkou Dongtai intends to build and complete waste treatment facilities gradually in line with the development of the Base. In October 2009, Dalian Dongtai acquired 65% equity interest in Hunan Hanyang. Hunan Hanyang was established in Hunan Province in 2004 and is engaged in the business of treatment and comprehensive utilization of industrial waste. Hunan Hanyang owns a franchise right (BOT) to construct and operate the Hazardous Waste Treatment Center of Changsha City, Hunan Province for 25 years upon completion of construction. Sino-Norway EEC was incorporated as a joint venture in November 2009. Sino-Norway EEC is engaged in the business of energy efficiency audit and consultation, and is sponsored under the Energy Efficiency Planning Program initiated by Chinese and Norwegian governments. 2. Basis of presentation The accompanying unaudited combined and consolidated financial statement include the accounts of the parent entity, its direct wholly owned subsidiary, Favour, along with its indirect wholly owned subsidiary, Full Treasure, its 90% indirect owned subsidiary, Dalian Dongtai, its 80% indirect owned subsidiary, Dongtai Water, its 52% indirect owned subsidiary, Dongtai Organic, its 70% indirect owned subsidiary, Zhuorui, its 75% indirect owned subsidiary, Dalian Lipp, its 100% indirect owned subsidiary, Yingkou Dongtai, its 65% indirect owned subsidiary, Hunan Hanyang, and its 60% indirect owned subsidiary, Sino-Norway EEC. In December 2009, Dalian Dongtai acquired 3% additional equity interest in Dongtai Organic, thereby increasing its ownership of Dongtai Organic to 52%. As a result of equity exchange between entities under common control, the financial statements and financial information presented for prior years during which the entities were under common control, have been retrospectively adjusted to furnish comparative information, adjusted financial statements and financial summaries also include the combined revenues, expenses and cash flows of Dongtai Organic. All material inter-company accounts and transactions have been eliminated in the consolidation. The accompanying financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (US GAAP). This basis differs from that used in the statutory accounts of the Company, which were prepared in accordance with the accounting principles and relevant financial regulations applicable to enterprises in PRC. All necessary adjustments have been made to present the financial statements in accordance with US GAAP. 6 Table of Contents 3. Summary of significant accounting policies Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Foreign currency translation As of June 30, 2010 and 2009, the accounts of the Company were maintained, and the unaudited combined and consolidated financial statements were expressed in Chinese Yuan Renminbi (RMB). Such unaudited combined and consolidated financial statements were translated into U.S. dollars (USD) in accordance with the Financial Accounting Standards Boards (FASB) Accounting Standards Codification (ASC) Topic 830 Foreign Currency Matters with RMB as the functional currency. All assets and liabilities were translated at the exchange rate as of the balance sheet date; stockholders equity was translated at the exchange rates prevailing at the time of the transactions; revenues, costs, and expenses were translated at the weighted average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with ASC Topic 220 Comprehensive Income. Cash and cash equivalents Cash and cash equivalents include cash on hand and cash on deposit, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Restricted cash In accordance with ASC Topic 210-10-45-4 Classification of Current Assets, cash which is restricted as to withdrawal is considered a non-current asset. As of June 30, 2010 and December 31, 2009, restricted cash consists of government subsides of $3,129,244 and $96,707, which is to be used exclusively on facility construction and equipment procurement. Accounts and other receivables Accounts and other receivables are recorded at net realizable value consisting of the carrying amount less an allowance for uncollectible accounts, as needed. The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Payment terms of sales vary from cash on delivery through a credit term of up to nine to twelve months. Advances to suppliers The Company makes advances to certain vendors for purchase of its material or equipment. The advances to suppliers are interest free and unsecured. Inventory Inventories are stated at the lower of cost, as determined on a first-in, first-out basis for raw materials and auxiliary materials, and weighted average basis for other categories, or market. Management compares the cost of inventories with the market value, and an allowance is made for writing down the inventories to their market value, if lower. 7 Table of Contents Property, plant and equipment Property, plant and equipment (PP&E) are stated at cost, less accumulated depreciation and impairment. Expenditures for maintenance and repairs, which are not considered improvements and do not extend the useful life of PP&E, are expensed as incurred; additions, renewals and betterments are capitalized. When PP&E are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in the statement of operations. Depreciation is provided to recognize the cost of PP&E in the results of operations. The Company calculates depreciation using the straight-line method with estimated useful life as follows: Useful Life Buildings 20 Years Machinery 10-14 Years Vehicles 4 Years Office equipment 3-5 Years Construction in progress consists of construction expenditure, equipment procurement, capitalized interest expense, relevant miscellaneous expenditures, and other costs. As of June 30, 2010, construction in progress is comprised of three principal components. The first component is the Centralized Hazardous Waste Treatment Center of Dalian City (the Expansion Project), which is located in Dagu Hill, Dalian Development Area. The Expansion Project consists of an incineration system that includes an incinerator, its supporting facilities, and warehouses, work plants and office buildings, etc. The second component is the production equipments of Zhuorui, which are still in testing phase, including the plasma furnace, flue gas cleansing system, dust trapper, etc. The third component is the Hazardous Waste Treatment Center of Changsha City, Hunan Province, which is in the phase of preparation for the commencement of construction. Landfills Various costs that we incur to make a landfill ready to accept waste are capitalized. These costs generally include expenditures for land,permitting, excavation, liner material and installation and other capital infrastructure costs. The cost basis of our landfill assets also includes estimates of future costs associated with landfill final capping, closure and post-closure activities in accordance with ASC Topic 410 Asset Retirement and Environmental Obligations. Interest accretion on final capping, closure and post-closure liabilities is recorded using the effective interest method and is recorded as accretion expense, which is included our Combined and Consolidated Statements of Operations and Comprehensive Income. The amortizable basis of a landfill includes (i) amounts previously expended and capitalized; (ii) capitalized landfill final capping, closure and post-closure costs; (iii) projections of future purchase and development costs required to develop the landfill site to its remaining permitted and expansion capacity; and (iv) projected asset retirement costs related to landfill final capping, closure and post-closure activities. Amortization is recorded on a units-of-consumption basis, applying cost as a rate per ton. The rate per ton is calculated by dividing each component of the amortizable basis of a landfill by the number of tons needed to fill the corresponding assets airspace. Long-term equity investment As of June 30, 2010 and December 31, 2009, long-term investment is comprised of investment in Xiangtan Luyi Dongtai Industrial Waste Treatment Co., Ltd. (Xiangtan Dongtai). June 30, 2010 December 31, 2009 (Unaudited) (Audited) Xiangtan Dongtai $ $ 8 Table of Contents Xiangtan Dongtai, located in Xiangtan City, Hunan Province, was established on August 5, 2009, and primarily engaged in treatment and disposal of industrial waste, development and sales of recycled products. As of June 30, 2010, Dalian Dongtai owns a 12.5% equity interest in Xiangtan Dongtai, therefore, the Company applies the cost method to account for its investment. Impairment of long-lived assets In accordance with ASC Topic 360 Accounting for the Impairment or Disposal of Long Lived Assets , property, plant, and equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Intangible assets are tested for impairment annually. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset. There were no events or changes in circumstances that necessitated a review of impairment of long lived assets as of June 30, 2010 and December 31, 2009, respectively. Intangible assets Intangible assets consist of rights to use land and build a plant for 50 years and intellectual property. The intangible assets are amortized using straight  line method. The Company also evaluates intangible assets for impairment, at least on an annual basis and whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets, other long-lived assets and, goodwill is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors, including past operating results, budgets, economic projections, market trends and product development cycles. If the net book value of the asset exceeds the related undiscounted cash flows, the asset is considered impaired, and a second test is performed to measure the amount of impairment loss. The following table summarize the material terms of the land use rights: Effective Date Expiration Date Area (Square Meter) Address Status 01-01-2003 01-01-2053 No.1, Huaihe West Road, Dalian Development Area Mortgaged 01-01-2003 01-01-2053 No. 100, Tieshan West Road, Dalian Development Area Mortgaged 04-14-2003 04-13-2053 No.1-1, Huaihe West Third Road, Dalian Development Area Mortgaged 07-28-2003 07-27-2053 No. 85, Dagu Hill, Dalian Development Area Mortgaged 06-06-2007 06-06-2057 Dalian Huayuankou Economic Zone Mortgaged 03-24-2010 12-23-2056 Yingkou Coastal Industrial Base Unencumbered - - Haiqing Island, Dalian Development Area Unencumbered As of June 30, 2010, net land use rights was $1,986,633, of which $1,727,441 has been pledged as collaterals for the short-term loans from Shanghai Pudong Development Bank. Noncontrolling interest in unaudited combined and consolidated financial statement The Company establishes accounting and reporting standards for the noncontrolling (minority)interest in a subsidiary and for the deconsolidation of a subsidiary in accordance with ASC Topic 805 Business Combinations. Noncontrolling interest represents the minority owners10% equity interest in Dalian Dongtai, 20% equity interest in Dongtai Water, 48% equity interest in Dongtai Organic, 30% equity interest in Zhuorui, 25% equity interest in Dalian Lipp, 35% equity interest in Hunan Hanyang, and 40% equity interest in Sino-Norway EEC. Revenue recognition The Company recognizes revenues in accordance with the guidance in the Securities and Exchange Commission (SEC) Staff Accounting Bulletin (SAB) No. 104. Revenue is recognized when persuasive evidence of an arrangement exists, when the selling price is fixed or determinable, when delivery occurs and when collection is probable. 9 Table of Contents Revenues are generated from the fees charged for waste collection, transfer, treatment, disposal and recycling services and the sale of recycled commodities. The fees charged for services are generally defined in service agreements and vary based on contract specific terms such as frequency of service, weight, volume and the general market factors influencing industrys rates. Recycled commodities are considered delivered at the point when the customers take ownership and assume risk of loss of the commodities. Deferred sales consist of contracts for which the fees have been collected but revenue has not yet been recognized in accordance with the revenue recognition policy. As of June 30, 2010 and December 31, 2009, deferred sales amounted to $355,682 and $958,930, respectively. The AICPA Issues Paper recommends that governmental grants be accounted for as follows: i) Grants related to revenue, such as certain export subsidies and price control subsidies, should be recognized in the period of the related events. ii) Grants to reimburse current expenditures, such as research and development costs, wages, training costs and transportation costs, should be treated as a reduction of current or future related expense, depending on when the related expense is recognized. iii) Grants related to developing property, such as timberlands, or mineral reserves, should be recognized over the useful lives of the assets. Government grants are received at a discretionary amount as determined by the local or central PRC government. The Company follows the guideline of the AICPA Issues Paper in accounting for grants as revenues. In general, government grants for revenues and/or expenses should be recognized in income when the related revenue or expense is recorded. Grants related to property or equipment should be recognized over the useful lives of the related asset. Funds received before the conditions of the grant are met should be recorded as deferred revenue. Stock-based compensation The Company follows the guideline under ASC Topic 718 Compensation-Stock Compensation for all stock based compensation plans, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights. Stock compensation expenses are to be recorded using the fair value method. Income taxes The Company follows the guideline under ASC Topic 740 Income Taxes. Accounting for Income Taxes which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates, applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company is subject to the taxes in the United States at tax rate of approximately 42.7%.No provision for the US federal income taxes has been made as the Company had no taxable income in this jurisdiction for the reporting periods. 10 Table of Contents The Company is subject to the PRC Enterprise Income Tax (EIT) at a rate of 25% on its net income. According to PRC EIT Law, any joint venture with foreign investment will get EIT exemption treatment for the first two years and reduced tax rates of 9%, 10% and 11% for the third, fourth and fifth years, respectively. As a foreign investment enterprise, Dalian Dongtai is subject to EIT at 11% for the six months ended June 30, 2010. Furthermore, the Law stipulates that enterprises that engage in municipal sewage and sludge treatment business are eligible for special EIT treatment. According to such rules, Dongtai Water and Dongtai Organic is entitled to a three-year EIT exemption treatment starting whenever it generates the first operation revenue, and additional 50% discount on the normal rate for the next three years. For the six months ended June 30, 2010, Dongtai Water and Dongtai Organic have benefited from the EIT exemption preference. Statement of cash flows In accordance with ASC Topic 230 Statement of Cash Flows, cash flows from the Companys operations are calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Basic and diluted net earnings per share Earnings per share is calculated in accordance with ASC Topic 260 Earnings Per Share. Basic earnings per share is based upon the weighted average number of common shares outstanding. Diluted earnings per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Reclassifications Certain reclassifications have been made in the 2009 financial statements to conform to the 2010 presentation. Recent accounting pronouncements Stock Compensation - amendments to clarify that an employee share-based payment award In April 2010, the FASB issued Accounting Standard Update No. 2010-13 Stock Compensation (Topic 718). ASU No.2010-13 provides amendments to Topic 718 to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity's equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The amendments in this Update should be applied by recording a cumulative-effect adjustment to the opening balance of retained earnings. The cumulative-effect adjustment should be calculated for all awards outstanding as of the beginning of the fiscal year in which the amendments are initially applied, as if the amendments had been applied consistently since the inception of the award. The cumulative-effect adjustment should be presented separately. Earlier application is permitted. Subsequent Events  Amendments to Certain Recognition and Disclosure Requirements In February 2010, the Financial Accounting Standards Board (FASB) issued ASU 2010-9Subsequent Events (Topic 855) Amendments to Certain Recognition and Disclosure Requirements("ASU 2010-9"). ASU 2010-9 amends disclosure requirements within Subtopic 855-10. An entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated. This change alleviates potential conflicts between Subtopic 855-10 and the SEC's requirements. ASU 2010-9 is effective for interim and annual periods ending after June15, 2010. The Company does not expect the adoption of ASU 2010-09 to have a material impact on its consolidated results of operations or financial position. Technical Corrections to Various Topics In February 2010, the FASB issued ASC Update 2010-08, which contains technical corrections to various Topics within the ASC. Those corrections are effective for interim and annual periods beginning after February 2, 2010. The Company is currently evaluating the potential effects of ASC Update 2010-08. 11 Table of Contents Fair Value Measurements and Disclosures  Improving Disclosures About Fair Value Measurements In February, 2010, the FASB issued FASB ASC Update 2010-06, Fair Value Measurements and Disclosures  Improving Disclosures About Fair Value Measurements, ASU Update 2010-06 adds new requirements for disclosures of significant transfers into and out of Levels1, 2 and 3 of the fair value hierarchy, the reasons for the transfers and the policy for determining when transfers are recognized. ASU 2010-06 also adds new requirements for disclosures about purchases, sales, issuances and settlements on a gross rather than net basis relating to the reconciliation of the beginning and ending balances of Level3 recurring fair value measurements. It also clarifies the level of disaggregation to require disclosures by class rather than by major category of assets and liabilities and clarifies that a description of inputs and valuation techniques used to measure fair value is required for both recurring and nonrecurring fair value measurements classified as Level2 or 3. ASU Update 2010-06 is effective January1, 2010 except for the requirements to provide the Level3 activity of purchases, sales, issuances and settlements on a gross basis which are effective January1, 2011. The adoption of ASU 2010-06 is not expected to have a material impact on the Companys results of operations or financial position. Accounting and Reporting for Decreases in Ownership of a Subsidiary- a Scope Clarification In January 2010, the FASB issued ASU 2010-2Accounting and Reporting for Decreases in Ownership of a Subsidiary- a Scope Clarification("ASU 2010-2"). ASU 2010-2 addresses implementation issues related to the changes in ownership provisions in the ConsolidationOverall Subtopic (Subtopic 810-10) of theFASB Accounting Standards Codification, originally issued as FASB Statement No.160,Noncontrolling Interests in Consolidated Financial Statements. Subtopic 810-10 establishes the accounting and reporting guidance for noncontrolling interests and changes in ownership interests of a subsidiary. An entity is required to deconsolidate a subsidiary when the entity ceases to have a controlling financial interest in the subsidiary. Upon deconsolidation of a subsidiary, an entity recognizes a gain or loss on the transaction and measures any retained investment in the subsidiary at fair value. The gain or loss includes any gain or loss associated with the difference between the fair value of the retained investment in the subsidiary and its carrying amount at the date the subsidiary is deconsolidated. In contrast, an entity is required to account for a decrease in ownership interest of a subsidiary that does not result in a change of control of the subsidiary as an equity transaction. ASU2010-2 is effective for the Company starting January 3, 2010. The implementation of this issue did not have a material impact on the Companys financial position and results of operations. Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles In June 2009, the FASB issued Statement No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (SFAS No. 168). SFAS No. 168 will become the single source of authoritative nongovernmental U.S. generally accepted accounting principles (GAAP), superseding existing FASB, American Institute of Certified Public Accountants (AICPA), Emerging Issues Task Force (EITF), and related accounting literature. SFAS No. 168 reorganizes the thousands of GAAP pronouncements into the FASB ASC, which contains roughly 90 accounting topics and displays them using a consistent structure. Also included is relevant Securities and Exchange Commission guidance organized using the same topical structure in separate sections. SFAS No. 168 is effective for financial statements issued for reporting periods that end after September 15, 2009. As the result of SFAS No. 168 the Companys references to the authoritative accounting literature in these financial statements have been revised to include references to the FASB ASC. Consolidation of Variable Interest Entities  Amendments to FASB Interpretation No. 46(R) In June 2009, the FASB issued SFAS No. 167, Amendments to FASB Interpretation No. 46(R), which has been codified as an update to FASB ASC Topic 810 which requires ongoing analyses to determine whether an entitys variable interest gives it a controlling financial interest in a variable interest entity (VIE), making it the primary beneficiary, based on whether the entity (i)has the power to direct activities of the VIE that most significantly impact its economic performance, including whether it has an implicit financial responsibility to ensure the VIE operates as designed, and (ii)has the obligation to absorb losses or the right to receive benefits of the VIE that could potentially be significant to the VIE. Enhanced disclosures regarding an entitys involvement with variable interest entities are also required under the provisions of FASB ASC 810. These requirements are effective January1, 2010. The adoption of these requirements did not have a material impact on theCompanys financial statements. 12 Table of Contents 4 . Notes receivable As of June 30, 2010 and December 31, 2009, notes receivable, with the balances of $135,663 and $335,780, respectively, represents trade accounts receivable due from various customers where the customers banks have guaranteed the payment of the receivables.This amount is non-interest bearing and is normally paid within three to six months. The Company has the ability to submit request for payment to the customers bank earlier than the scheduled payment date, but will incur an interest charge and a processing fee when it submits the early payment request. 5. Accounts receivable As of June 30, 2010 and December 31, 2009, the net balances of accounts receivable were $4,850,57 6 and $2,021,421, respectively. The following table shows the aging composition of the balances: Aging June 30, 2010 December 31, 2009 (Unaudited) (Audited) 1-3 months $ 3,114,353 $ 4-6 months 7-12 months 1-2 years over 2 years Total $ 4,996,070 $ 2,052,489 Allowance for doubtful accounts (31,068) Accounts receivable, net $ 4,850,576 $ 2,021,421 The activity in the allowance for doubtful accounts for accounts receivable for the six months ended June 30, 2010 and for the year ended December 31, 2009 are as follows: For the Six months Ended June 30, 2010 (Unaudited) For the year Ended December 31, 2009 (Audited) Beginning allowance for doubtful account $ $ Additional charged to bad debt expense Write-off charged against the allowance - - Foreign currency translation adjustment 7 Ending allowance for doubtful accounts $ $ 6. Construction reimbursement receivable Dongtai Organic commenced trial production in March 2009, as the development of plans to bring the integrated anaerobic fermentation system necessary for its intended use. In fiscal year 2009, Dongtai Organic aggregately disposed 42,789 tons of municipal sludge, and recorded a construction reimbursement receivable of $846,270. Payments are to be processed by Dalian Municipal Government per BOT contractual agreement as a reimbursement of current related expense. Therefore, Dongtai Organic accounted the reimbursement as a reduction of current period construction cost. As of June 30, 2010, the remaining balance was approximately $107,426. 7. Inventory As of June 30, 2010 and December 31, 2009, inventory consists of raw materials and recycled commodities as follows: June 30, 2010 December 31, 2009 (Unaudited) (Audited) Raw materials $ $ Recycled commodities $ $ 13 Table of Contents Raw materials are mainly comprised of waste catalyst, which is a scarce resource, collected from oil refineries , chemicals used in the waste treatment and recycling process, and packaging materials. As of June 30, 2010 and December 31, 2009, the balances of waste catalyst amounted to $425,314 and $422,547, respectively. Because of the impact of the global economic crisis, the prices for the final products that produced from the processing of waste catalyst, including chemical compounds of valuable metals have decreased dramatically since the end of 2008. Management believes that the holding of waste catalyst before the rise of market price complies with shareholders interest. Recycled commodities are mainly comprised of alloys and cupric sulfate that are produced from waste collected, and aluminum and iron products recycled from waste collected, etc. For the six months ended June 30, 2010 and twelve months ended December 31, 2009 , no allowance for obsolete inventories was recorded by the Company. 8. Property, plant and equipment June 30, 2010 December 31, 2009 (Unaudited) (Audited) Buildings $ $ Machinery and equipment Office equipment Vehicles Less: accumulated depreciation Property, plant and equipment, net Construction in progress Total $ $ Depreciation expenses for the six months ended June 30, 2010 and 2009 were $1,033,799 and $590,263, respectively. For the six months ended June 30, 2010 and 2009, capitalized interests amounted to $165,583 and $231,056, respectively. As of June 30, 2010, certain buildings, with the net book value of $4,200,987, have been pledged as the collateral for loans from Shanghai Pudong Development Bank. Certain m achinery and equipments, with the net book value of $14,475,225, have been pledged as the collateral for loans from China Merchants Bank. 9. Other assets As of June 30, 2010 and December 31, 2009, other asset in the amount of $950,461 and $1,074,531 is primarily comprised of value added tax credit of $937,094 and $1,055,523, respectively. VAT is a turnover tax levied on all units and individuals engaged in the sale of goods, the provision of processing, repair and replacement services (together referred to as "taxable labor services") and the importation of goods to the PRC. 14 Table of Contents 10. Short-term loan As of June 30, 2010 and December 31, 2009, the short-term loan balance represents a loan that borrowed from Shanghai Pudong Development Bank. The following table identifies the material terms of short-term loans: Principal Interest Rate (Per Annum) June 30, 2010 December 31, 2009 Effective Date Maturity Type (Unaudited) (Audited) 06-13-2010 06-10-2011 Secured 6.372% $ $ - 04-27-2009 04-27-2010 Secured 5.841% - 3,809,022 05-18-2009 05-18-2010 Secured 5.841% - 06-04-2009 06-04-2010 Secured 5.841% - $ 2,949,200 $ Total interest expense on short-term loans for the six months ended June 30, 2010 and 2009 amounted to $165,583 and $65,698, respectively. T he loan is secured by certain properties and land use right of the Company. 11. Long-term loan As of June 30, 2010 and December 31, 2009, the following table identifies the material terms of the long-term loans: Principal June 30, 2010 December 31, 2009 Lending Bank Effective Date Maturity Interest Rate (Per Annum) Type (Unaudited) (Audited) China Merchants Bank 01-08-2009 01-07-2017 6.237% Secured $ 11,634,594 $ China Merchants Bank 08-20-2009 08-20-2017 6.237% Secured Shanghai Pudong Development Bank 04
